Citation Nr: 0500853	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-11 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for hepatitis C, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

By a Board decision dated March 1998, the veteran's 
evaluation for hepatitis C was increased to 30 percent 
effective November 8, 1995.  The veteran filed for an 
increase in his evaluation for hepatitis C in January 2002 
and underwent a VA examination in March 2002.  The criteria 
for rating hepatitis were revised effective July 2, 2001; 
however, the RO did not evaluate the veteran's increased 
rating claim under the new criteria.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Schedule the veteran for a VA 
examination to determine the current 
manifestations of his service-connected 
hepatitis C.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Based 
on the examination findings and review of 
the claims folder, the examiner must 
describe the current manifestations of 
the veteran's hepatitis C.  The 
examiner's description of the current 
manifestations must be stated in terms 
consistent with the rating criteria 
listed in 38 C.F.R. § Part 4, Diagnostic 
Code 7354.

2.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issue on appeal, 
taking into account the entire record and 
the rating criteria in Diagnostic Code 
7354.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




